Exhibit 10.7

DESTINATION XL GROUP, INC.

2016 INCENTIVE COMPENSATION PLAN

 

ASSOCIATE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

FOR

[NAME]

1.Grant of Restricted Stock Units.  DESTINATION XL GROUP, INC., a Delaware
corporation (the “Company”), hereby grants, as of ____________________ (“Date of
Grant”), to _______________ (the “Participant”) an award (the “Award”) of ____
restricted stock units (the “RSUs”) with respect to shares of the Company’s
common stock, $.01 par value per share, subject to the terms and conditions as
set forth herein.  This RSU award agreement (the “Agreement”) is issued pursuant
to the Company’s 2016 Incentive Compensation Plan (the “2016 Plan”), which is
incorporated herein for all purposes.  The Participant hereby acknowledges
receipt of a copy of the 2016 Plan and agrees to be bound by all of the terms
and conditions hereof and thereof and all applicable laws and
regulations.  Unless otherwise provided herein, terms used herein that are
defined in the 2016 Plan and not defined herein shall have the meanings
attributed thereto in the 2016 Plan.

2.Vesting of RSUs.

(a)General Vesting.  The shares of RSUs shall become vested in the following
amounts, at the following times and upon the following conditions, provided that
the Continuous Service of the Participant continues through and on the
applicable Vesting Date:

Number of RSUs

Vesting Date

[                           ]

[                           ]

There shall be no proportionate or partial vesting of RSUs in or during the
months, days or periods prior to the Vesting Date, and except as otherwise
provided in Sections 2(b), 2(c), or 2(d) hereof, all vesting of RSUs shall occur
only on the applicable Vesting Date.

(b)Acceleration of Vesting Upon Termination.    The RSUs subject to this
Agreement shall vest immediately in the event that a Change in Control of the
Company occurs and within 6 months before or 18 months after the Change in
Control, the Participant’s Continuous Service is terminated by the Company or
any Related Entity without Justifiable Cause or by the Participant for Good
Reason, or by death or Disability, in accordance with the provisions of Section
10(a) of the 2016 Plan.

(c)Acceleration of Vesting at Company Discretion.    Nothing in this Agreement
shall preclude the Committee from taking action, in its sole discretion, to
accelerate the vesting of any Award in connection with or following a
Participant’s death, Disability, termination of Continuous Service or the
consummation of a Change in Control.

MIA 185573269v2

--------------------------------------------------------------------------------

 

(d)Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated:

(i)“Delivery Date” means any date occurring as promptly as practical (but in no
event more than 30 days) following the date on which the RSUs become Vested RSUs
pursuant to Section 2.

(ii)“Non-Vested RSUs” means any portion of the RSUs subject to this Agreement
that has not become vested pursuant to this Section 2.

(iii)“Vested RSUs” means any portion of the RSUs subject to this Agreement that
is and has become vested pursuant to this Section 2.

3.Forfeiture of Non-Vested RSUs. If the Participant’s Continuous Service is
terminated for any reason, any RSUs that are not Vested RSUs, and that do not
become Vested RSUs pursuant to Section 2 hereof as a result of such termination,
shall be forfeited immediately upon such termination of Continuous Service
without any payment to the Participant.  The Committee shall have the power and
authority to enforce on behalf of the Company any rights of the Company under
this Agreement in the event of the Participant’s forfeiture of Non-Vested RSUs
pursuant to this Section 3.

4.Settlement of the RSUs.  The Company shall deliver to the Participant, or in
the event of the Participant’s death, to the Beneficiary or Beneficiaries
designated by the Participant, or if the Participant has not so designated any
Beneficiary(ies), or no Beneficiary survives the Participant, to the personal
representative of the Participant’s estate, on the Delivery Date certificates
(or other indicia of ownership) representing Shares corresponding to the Vested
RSUs.

5.Rights with Respect to RSUs.

(a)No Rights as Shareholder Until Delivery.  Except as otherwise provided in
this Section 5, the Participant shall not have any rights, benefits or
entitlements with respect to the Shares corresponding to the RSUs unless and
until those Shares are delivered to the Participant (and thus shall have no
voting rights, or rights to receive any dividend declared, before those Shares
are so delivered).  On or after delivery, the Participant shall have, with
respect to the Shares delivered, all of the rights of a holder of Shares granted
pursuant to the articles of incorporation and other governing instruments of the
Company, or as otherwise available at law.  

(b)‍‍Adjustments to Shares.  This Award shall be subject to the adjustments
provided for in Section 11(c) of the 2016 Plan.

(c)‍‍No Restriction on Certain Transactions.  Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding RSUs awarded hereunder, shall not affect in any manner the
right, power or authority of the Company or any Related Entity to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's or any Related Entity’s
capital structure or its business; (ii) any merger, consolidation or similar
transaction by or of the Company or any Related Entity; (iii) any offer, issue
or sale by the Company or any Related

2

MIA 185573269v2

--------------------------------------------------------------------------------

 

Entity of any capital stock of the Company or any Related Entity, including any
equity or debt securities, or preferred or preference stock that would rank
prior to or on parity with the Shares represented by the RSUs and/or that would
include, have or possess other rights, benefits and/or preferences superior to
those that such Shares includes, has or possesses, or any warrants, options or
rights with respect to any of the foregoing; (iv) the dissolution or liquidation
of the Company or any Related Entity; (v) any sale, transfer or assignment of
all or any part of the stock, assets or business of the Company or any Related
Entity; or (vi) any other corporate transaction, act or proceeding (whether of a
similar character or otherwise).

(d)Dividend Equivalents.   During the term of this Agreement and provided that
the Participant’s Continuous Service has not terminated prior to the dividend
record date, the Participant shall have the right to receive distributions (the
“Dividend Equivalents”) from the Company equal to any dividends or other
distributions that would have been distributed to the Participant if each of the
RSUs instead was an issued and outstanding Share owned by the Participant.  The
number of RSUs awarded for a cash dividend or non-cash dividend other than a
stock dividend shall be determined by (i) multiplying the number of RSUs held by
the Participant pursuant to this Agreement as of the dividend record date by the
amount of the dividend per Share and (ii) dividing the product so determined by
the Fair Market Value of a Share on the dividend payment date. The number of
RSUs awarded for a stock dividend shall be determined by multiplying the number
of RSUs held by the Participant pursuant to this Agreement as of the dividend
record date by the number of additional Shares actually paid as a dividend per
Share. Any additional RSUs awarded pursuant to this Section 5(d) shall be
awarded effective the date the dividend was paid, and shall have the same
status, and shall be subject to the same terms and conditions (including without
limitation the vesting and forfeiture provisions), under this Agreement as the
RSUs to which they relate, and shall be distributed, reduced by any applicable
withholding taxes, on the same Delivery Date as the RSUs to which they relate
(or if later, as of the applicable dividend payment date).  Each Dividend
Equivalent shall be treated as a separate payment for purposes of Section 409A
of the Code.  

6.Transferability.  The RSUs are not transferable unless and until the Shares
have been delivered to the Participant in settlement of the RSUs in accordance
with this Agreement, otherwise than by will or under the applicable laws of
descent and distribution, except that the RSUs may be transferred to one or more
Beneficiaries or other transferees during the lifetime of the Participant, but
only if and to the extent such transfers are permitted by the Committee (subject
to any terms and conditions which the Committee may impose thereon), are by gift
or pursuant to a domestic relations order, are to a “Permitted Assignee” that is
a permissible transferee under the Securities and Exchange Commission for
registration of shares of stock on a Form S-8 Registration Statement under the
Securities Act of 1933, as amended (or any successor or, at the sole discretion
of the Committee, other registration statement pursuant to which Awards, Shares,
rights or interests under the 2016 Plan are then registered under such Act), if
applicable. A Beneficiary, transferee, executor, administrator, heir, successor
and assign of the Participant or any other person claiming any rights with
respect to the RSUs shall be subject to all terms and conditions of the 2016
Plan and this Agreement, except as otherwise determined by the Committee, and to
any additional terms and conditions deemed necessary or appropriate by the
Committee.   Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer of any RSUs prior to the date on
which the Shares have been

3

MIA 185573269v2

--------------------------------------------------------------------------------

 

delivered to the Participant in settlement of the RSUs shall be void ab
initio.  For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

7.Tax Matters.‍‍

(a)Withholding.  As a condition to the Company’s obligations with respect to the
RSUs (including, without limitation, any obligation to deliver any Shares)
hereunder, the Participant shall make arrangements satisfactory to the Company
to pay to the Company any federal, state, local or foreign taxes of any kind
required to be withheld with respect to the delivery of Shares corresponding to
such RSUs.  If the Participant shall fail to make the tax payments as are
required, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind (including the withholding of any Shares
that otherwise would be delivered to Participant under this Agreement) otherwise
due to the Participant any federal, state or local taxes of any kind required by
law to be withheld with respect to such Shares.

(b)Satisfaction of Withholding Requirements.  The Participant may satisfy the
withholding requirements with respect to the RSUs pursuant to any one or
combination of the following methods:

(i)payment in cash; or

(ii)payment by the withholding of Shares that otherwise would be deliverable to
the Participant pursuant to this Agreement.  

(c)Participant’s Responsibilities for Tax Consequences.  The tax consequences to
the Participant (including without limitation federal, state, local and foreign
income tax consequences) with respect to the RSUs (including without limitation
the grant, vesting and/or delivery thereof) are the sole responsibility of the
Participant.  The Participant shall consult with his or her own personal
accountant(s) and/or tax advisor(s) regarding these matters and the
Participant’s filing, withholding and payment (or tax liability) obligations.  

8.Amendment, Modification & Assignment.  This Agreement may only be modified or
amended in a writing signed by the parties hereto.  No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement.  Unless otherwise consented to in writing by the
Company, in its sole discretion, this Agreement (and Participant’s rights
hereunder) may not be assigned, and the obligations of Participant hereunder may
not be delegated, in whole or in part.  The rights and obligations created
hereunder shall be binding on the Participant and his heirs and legal
representatives and on the successors and assigns of the Company.

4

MIA 185573269v2

--------------------------------------------------------------------------------

 

9.Complete Agreement.  This Agreement (together with the 2016 Plan and those
other agreements and documents expressly referred to herein, for the purposes
referred to herein) embody the complete and entire agreement and understanding
between the parties with respect to the subject matter hereof, and supersede any
and all prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any way.

10.Miscellaneous.

(a)No Right to (Continued) Employment or Service.  This Agreement and the grant
of RSUs hereunder shall not confer, or be construed to confer, upon the
Participant any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

(b)No Limit on Other Compensation Arrangements.  Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c)Severability.  If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of RSUs hereunder, such provision shall be stricken
as to such jurisdiction and the remainder of this Agreement and the award
hereunder shall remain in full force and effect).

(d)No Trust or Fund Created.  Neither this Agreement nor the grant of RSUs
hereunder shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Related Entity and
the Participant or any other person.  To the extent that the Participant or any
other person acquires a right to receive payments from the Company or any
Related Entity pursuant to this Agreement, such right shall be no greater than
the right of any unsecured general creditor of the Company.

(e)Law Governing.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

(f)Interpretation / Provisions of Plan Control. This Agreement is subject to all
the terms, conditions and provisions of the 2016 Plan, including, without
limitation, any future amendment provisions thereof, and to such rules,
regulations and interpretations relating to the 2016 Plan adopted by the
Committee as may be in effect from time to time. If and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the 2016 Plan, the 2016 Plan shall control, and this Agreement shall be
deemed to be modified accordingly. The Participant accepts this Agreement
subject to all of the terms and provisions of the 2016 Plan and this
Agreement.  The undersigned Participant hereby accepts as binding,

5

MIA 185573269v2

--------------------------------------------------------------------------------

 

conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the 2016 Plan and this Agreement, unless shown to have
been made in an arbitrary and capricious manner.

(g)Headings.  Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference.  Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h)Notices.  Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 555 Turnpike Street, Canton, MA
02021, or if the Company should move its principal office, to such principal
office, and, in the case of the Participant, to the Participant’s last permanent
address as shown on the Company’s records, subject to the right of either party
to designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

(i)Section 409A.  It is the intention of both the Company and the Participant
that the benefits and rights to which the Participant could be entitled pursuant
to this Agreement qualify for the short-term deferral exemption under Section
409A of the Code and the Treasury Regulations and other guidance promulgated or
issued thereunder (“Section 409A”), and the provisions of this Agreement shall
be construed in a manner consistent with that intention.  Notwithstanding the
foregoing, the Company does not make any representation to the Participant that
the shares of RSUs awarded pursuant to this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Participant or
any Beneficiary for any tax, additional tax, interest or penalties that the
Participant or any Beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof or any other action taken
with respect thereto is deemed to violate any of the requirements of Section
409A.  

(j)Non-Waiver of Breach.  The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.  

(k)Counterparts.  This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.




6

MIA 185573269v2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of _______________________, 20______.

 

 

COMPANY:

 

 

 

DESTINATION XL GROUP, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

The Participant acknowledges receipt of a copy of the 2016 Plan and represents
that he or she has reviewed the provisions of the 2016 Plan and this Agreement
in their entirety and is familiar with and understands their terms and
provisions, and hereby accepts this Agreement subject to all of the terms and
provisions of the 2016 Plan and the Agreement.  The Participant further
represents that he or she has had an opportunity to obtain the advice of counsel
prior to executing this Agreement.

Dated:

 

 

PARTICIPANT:

 

 

 

 

 

By:

 

 

 

 

  [                                            ]

 

7

MIA 185573269v2